ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
CB&I Federal Services LLC                    )      ASBCA No. 59163
                                             )
Under Contract No. W912P8-08-C-0038          )

APPEARANCES FOR THE APPELLANT:                      Mark J. Meagher, Esq.
                                                    Joseph G. Martinez, Esq.
                                                     McKenna Long & Aldridge LLP
                                                     Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Stephan C. Roth, Esq.
                                                    Denise D. Frederick, Esq.
                                                    Judith E. Almerico, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District,
                                                      New Orleans

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 2 July 2014


                                              ~#-Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59163, Appeal of CB&I Federal
Services LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals